Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1.	This in response to amendment filed 03/31/2021. No claims have been added. Claim 3 has been amended. No claims have been canceled. Claims 1-19 are now pending in this application. 

Claim Rejections - 35 USC § 103
2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (Pub. No.: 2017/0161393 A1) in view of Madhavapeddi et al. (US PAT # 8,254,535 B1) and further in view of Examiner’s Official Notice.

Regarding claim 1, OH teaches an intelligent interface responsive to text messages, each having a source phone number, message content and a destination number (this reads on recommendation system 1, see Fig. 1 and corresponding text. Also, see [0051-0052]), the interface comprising:

 an IP network interface (reads on server 200 within recommendation system 1, see [0054]) ,wherein the IP network interface is configured to receive a request including at least the following data obtained from one of the text messages (see [0054 and 0131]); and 

a generated response (reads on module 380, see [0135 and 0265]). 

OH does not specifically teach that the IP network interface  “associated with a plurality of client establishment phone numbers”, “the source phone number, the message content, and one of the client establishment phone numbers as the destination number”, “a reply generator wherein the reply includes the source phone number as a destination, the one of the client establishment phone numbers as a source, wherein a session between the source phone number and the one of the client establishment phone numbers includes a series of requests and replies”.

However, Madhavapeddi teaches that a user may call VMA to obtain a service by dialing a general number (see col. 8, lines 36-62) where the number could be related to a retail store for example, (col. 9, lines 1-3). Madhavapeddi suggests the use of a landline telephone network as discussed in (col. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a landline phone when a user speaks a keyword after dials to destination number such as a retail store and have the user/calling party (i.e., source), designation and keyword being identified by a system, as taught by Madhavapeddi, into the teachings of HO in order to provide the user with flexibility by utilizing different network(s). For the claimed feature of “a third party application interface configured to communicate with the one of the client establishments responsive to the session”, note that since applicant’s specification [0048] recites that an example of “a third party application interface” can be a “loyalty program”. Thus, the Examiner takes Official Notice that use of a “loyalty program” is a well-known feature in the art. 

Independents claim 6 and 14-16 are rejected for the same reasons addressed in independent claim 1. For claim 14, the claimed “intent classifier” reads on intent classifier 340, see [0153]. For the claimed gateway, the use of a gateway would be obvious within the teachings of HO in view of Madhavapeddi especially with the use of different networks such as network such as landline phone network, cellular network, internet as discussed by Madhavapeddi (Col. 13, lines 14-18). 
    
For claim 2 that recites “ wherein the third party application interface is configured to communicate a paid order through the IP network interface to the one of the client establishments 

Regarding claim 3, the combination of HO in view of Madhavapeddi teaches 
a first vectorizer(reads on vectorizer 342, see OH [00153]);
a memory for storing a serialized intent file created by the first vectorizer (reads on database 210 [0054] which is same as database 323, see OH [00149]); 
an intent classifier (reads on intent classifier 340, see OH [0153]) connected to receive the message content from the IP network interface and to determine, based on the message content, one intent from the serialized intent file (see OH [0011, 0058 and 0131]);
a response generator that creates the generated response to the one intent(this is done by module 380, see OH  [0135 and 0265]).

Claim 4 recites “a second vectorizer in communication with a collection of intent object attributes, the second vectorizer configured to create a serialized intent object file”. This limitation is believed to be obvious within the teachings of OH because one of an ordinary skill in the art may choose to add more than one vectorizer based on the need exists.

Claim 5 recites “the intent classifier is responsive to message content including a purchase receipt image to determine an intent corresponding to a loyalty program”. OH teaches types of content received from the user not only a text but also a picture (image). Thus, having a purchase receipt image 

Regarding claim 7, the combination of HO in view of Madhavapeddi teaches wherein the destination phone number corresponds to a landline (Col. 13, lines 14-18). It is obvious within the teachings of Ho and Madhavapeddi to have either the destination or the source as a landline. 

Regarding claim 8, the combination of HO in view of Madhavapeddi teaches wherein the program corresponding to the intent is an app (see [0125] of HO).    

Claim 9 recites “generating message content including a web payment URI”. Madhavapeddi teaches the use of URI as discussed in (see col. 3, lines 25-27), thus generating message content including a web payment URI would be obvious within the teachings of HO in view of Madhavapeddi. 

Claim 10 recites “wherein the act of communicating comprises sending a paid order through the IP network to the one of the client establishments”, claim 17 recites “wherein the intelligent interface further includes an ordering app that generates response message content including a web payment URI” and claim 18 recites “wherein the third party application interface is configured to send a paid order through the IP network to the one of the client establishments”. The Examiner takes official notice that using an ordering program is obvious and well known in the art. Also, submitting paid order through the IP network interface to a client establishment associated with the landline phone number is obvious with the use of an ordering program. 




Regarding claim 12, the combination of HO in view of Madhavapeddi teaches receiving the reply over the IP network and forwarding the response message content in a text message to the destination (this reads on Information may be provided to a user in various ways, such as via one or more electronic messages sent to the user (e.g., via one or more emails, instant messages, paging messages, SMS or other text messages, etc., see col. 4, lines 45-48 of Madhavapeddi).

Regarding claim 13, the combination of HO in view of Madhavapeddi teaches forwarding the response message content as a text message to the destination (this reads on Information may be provided to a user in various ways, such as via one or more electronic messages sent to the user (e.g., via one or more emails, instant messages, paging messages, SMS or other text messages, etc., see col. 4, lines 45-48 of Madhavapeddi).

Regarding claim 19, the combination of HO in view of Madhavapeddi teaches wherein the one of the client establishment phone numbers is a landline phone number( Madhavapeddi suggests the use of a landline telephone network as discussed in (col. 13, lines 14-18)).

Response to Arguments
3.	Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. 

Applicant argues (Page 6 of the Remarks) that “claim 6 requires ‘communicating with one of the client establishment’. The claimed communication configuration distinguishes the claimed party application interface.”. The Examiner disagrees with Applicant’s argument respectfully regarding claim 6 because while claim 1 recites the use of “a third party application interface”, claim 6 on the other hand does not rely or recite “a third party application interface”. Therefore, Applicant’s argument regarding claim 6 and specifically for the claimed “a third party application interface” is considered irrelevant.

Applicant further argues (Pages 6-7 of the Remarks) that “the Examiner misconstrues the ‘third party application interface’ as being generally by the presence of loyalty program. The Examiner would like to bring to Applicant’s attention that “a third party application interface” is not indeed limited to a loyalty program however, since it is an admission by Applicant’s specification in [0048] that the “third party application interface” can be a loyalty program, the Examiner relied on the general knowledge that the use of it, it is considered obvious and well known feature in the art.  

Applicant also argues (Page 7 of the Remarks) that “OH does not disclose an intelligent interface” associated with a plurality of client establishment phone numbers….etc.”. The Examiner disagrees with Applicant’s argument respectfully because the claimed “intelligent interfere” reads on recommendation system 1 of OH and in fact communicate with terminal 100 as discussed in [0051-0052] as discussed in OH. What OH lacked is “associated with a plurality of client establishment phone numbers”, “the source phone number, the message content, and one of the client establishment phone numbers as the destination number”, “a reply generator wherein the reply includes the source 

Regarding Applicant’s argument for the claimed “gateway” (page 8 of the Remarks), the Examiner assert again that the use of a gateway would be obvious within the teachings of HO in view of Madhavapeddi especially with the use of different networks such as network such as landline phone network, cellular network, internet as discussed by Madhavapeddi (Col. 13, lines 14-18). 

All other arguments if any already addressed in the above rejection. 

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652